UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-6140


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

RAPHAEL MENDEZ,

                  Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:91-hc-00350-BR)


Submitted:   April 21, 2016                 Decided:   April 26, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raphael Mendez, Appellant Pro Se. Jennifer Dee Dannels, FEDERAL
MEDICAL CENTER, Butner, North Carolina; Robert J. Dodson, Special
Assistant United States Attorney, Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina; David
T. Huband, Michael Lockridge, Special Assistant United States
Attorney, BUREAU OF PRISONS, Butner, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Raphael Mendez appeals the district court’s order denying his

motion to remove his attorney.        We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.    United States v. Mendez, No. 5:91-

hc-00350-BR (E.D.N.C. Jan. 20, 2016).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                             AFFIRMED




                                  2